Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Applicant original submitted independent claims 1,10 and 15 recited an embodiment of a container comprising an opening consisting of a plurality of petals separated by linear slits and comprising a substantially arcuate slit. The claimed structure generally referred to the aperture configurations as shown in Figures 2A,2B,7B and 12 which specifically disclose (i) linear slits and (ii) arcuate slit.  Applicant’s amended claims 1, 10 and 15 recite an embodiment wherein the structure of (i) linear slits, (ii) arcuate slit and (iii) a plurality of petals in said first state, said tip region and said base region are out of plane with respect to each other.  No embodiment in Applicant’s drawings show a dispensing aperture with the three specific structure recited above.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1,5-10,13-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Thus, claims 1,5-10,13-24 are not treated on the merits.  It is suggested the Applicant amend or cancel the claims.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “wherein the plurality of petals are in said first state, said tip region and said base region are out of plane with respect to each other,” as recited in claim 1 lines 21-22 must be shown or the feature(s) canceled from the claim(s).  Currently, no embodiment of the applicant is shown to comprise an arcuate slit in addition to a tip region and the base region are out of plane with respect to each other. Similar issue with claims 5,10, 15 and 21-24.  

Therefore, the limitations “a bubble attached to the tip region,” as recited in claim 7 line 1 must be shown or the feature(s) canceled from the claim(s).  Currently, no embodiment of the applicant is shown to comprise an arcuate slit in addition to a tip region and the base region are out of plane with respect to each other as recited in parent claim 1 in addition, to a bubble attached to the tip region as recited in claim 7. Similar issue with claim 18.
No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are objected to because of the following informalities:  Claim 7-9 depend form claim 2. Claim 2 is a cancelled claim. Appropriate correction is required.
Thus, claims 7-9 are not treated on the merits.  It is suggested the claims be cancelled or amended to the proper dependencies.



Allowable Subject Matter
Claims 1,5-10,13-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Applicant is required to address issues pertaining to the drawings not showing the claimed elements in the claimed embodiment of the applicant.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered and are persuasive.  Applicant’s amendment to the claims 1,5-10,13-24 are now deemed allowable with outstanding issues pertaining to the drawings not showing claimed elements in the claimed embodiment.  See objections above.
It is to be noted, the drawing objections above indicate that no embodiment of the Applicant’s drawings show arcuate slits disposed in the diaphragm and comprising the tips of petals as being positioned out of plane with the base region of the diaphragm.  It is required the applicant provide drawings of structural element as claimed and additionally, provide support in the original filed specifications wherein a single embodiment is cited to comprising all of the claimed elements.

Applicant response provides Figure 10B as support for the tip region is out of plane with base region however, Figure10B does not show the remained of the claimed structure.  Figure 10B does not show the arcuate slit claimed.  Figure 10B is not the elected embodiment.   The Applicant must show possession of the embodiment as claimed. Appropriate clarification is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651